DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Examiner would like to thank the Applicant for correctly assessing the intent of the Restriction Requirement, and has reasonably replied to the Requirement. As such, claims 13-24, 28, 31 and 34 have been withdrawn and claims 1-4, 6, 9 and 11 are currently under examination.
Claims 13-24, 28, 31 and 34 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected methods and systems, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/21/2022.
Applicant's election with traverse of group I in the reply filed on 1/21/2022 is acknowledged.  The traversal is on the ground(s) that the previously cited prior art used to break the unity of invention does not include palmitate. This is not found persuasive because following a more thorough prior art search, palmitate is found in various cell culture media, including those expressly used to culture cardiomyocytes.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it includes the limitation “wherein the one or more fatty acids are, or comprise, palmitate.” Based upon the limitation it is unclear what the purpose of the word “comprise” does within the context of the claim. If the term “or comprise” is removed from the claim, it does not appear to affect the claim scope in any reasonable manner, and there is nothing in the instant specification that clearly defines how this limitation should be interpreted. As such, it will be assumed that the term is not present, and the limitation will be interpreted as: wherein the one or more fatty acids include palmitate.

Claims 2-4 and 9 are rejected insofar as they claim dependency on the independent claim and do not remedy the indefiniteness.
The term “minimal” in claim 11 is a relative term which renders the claim indefinite. The term “minimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There nothing in the instant specification that defines how much TGF or insulin can be within the media and still be consistent with the claimed “minimal TGF and/or insulin.”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 indicates that the medium is “suitable for the maturation of cardiomyocytes.” Since this is the intent of the preamble of the independent claim, it would appear that claim 2 does not further limit the parent claim, because there is nothing in the body of the claim that limits the structure of the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braam, et al (WO 2015/187023 [IDS Reference]). Braam teaching a medium for maintaining stem cell-derived cardiomyocytes, wherein the medium comprises a base medium (described as “any kind of medium suitable [for cardiomyocytes]”), one or more fatty acids that can include palmitic acid (the conjugate acid of palmitate), glucose, and albumin. See paragraphs [057] and [058].
With respect to claim 1, Braam teaches the claimed medium.
With respect to claim 2, Braam indicates that the medium is for stem cell-derived cardiomyocytes.
With respect to claim 6, Braam teaches palmitate provide at between 0.001-20 µg/mL (20 µg/mL is approximately 0.078 µM) and provides glucose at 0-5000 mg/L (1 mg/L is about 0.0056 µM and 1000 mg/L is about 5.5 mM). Based upon the ranges provided, Braam teaches the claimed ratio.
With respect to claim 9, Braam teaches linoleic acid (C18) and linolenic acid (C18). See paragraph [057].
With respect to claim 11, Braam teaches no TGF and indicates that insulin can be provided at a minimal level (1 ng/L). See paragraph [057].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Braam, et al (WO 2015/187023 [IDS Reference]) and Bakunts, et al (Biotechniques, 44, 341-346, 2008). See the discussion of Braam above. Although Braam does not teach including gelling media, like Matrigel, in the medium, Braam does use Matrigel as a cell growth substrate, suggesting that it is already known that cardiomyocytes are highly compatible with Matrigel. See paragraph [071].
Bakunts teaches methods of employing the gelling agent Matrigel within a cardiomyocyte medium as a means of generating cardiac-like muscle fibers. See page 341, “Abstract” and “Introduction” sections.
Based upon the fact that Braam’s medium is optimized for use with cardiomyocytes would provide the ordinary artisan with ample motivation to utilize this medium in other methods involving cardiomyocytes. To that end, Bakunts shows that cardiomyocytes can form a model for cardiac tissue when they are applied to a medium comprising the extracellular matrix mixture called Matrigel. Since Braam’s medium is an optimized medium for cardiomyocyte methods, it would be obvious to employ this medium in the method taught by Bakunts, because it would predictably be used to improve upon the cardiac muscle model taught in Bakunts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651